Citation Nr: 0918540	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-26 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983 
and from January 2003 to May 2004.  The Veteran also had 
service in the Iowa National Guard, including a period of 
annual training from July 27, 2002 to August 11, 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Veteran appeared before the undersigned Veterans Law 
Judge in February 2008 and delivered sworn testimony via 
video conference hearing in Des Moines, Iowa.  In November 
2006 the Veteran waived RO consideration of materials 
submitted in support of his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran's first period of active duty was from May 1980 
to May 1983.  A review of the Veteran's claims file reveals 
that no service treatment records for that period of service 
are of record, and it does not appear that an attempt to 
obtain such records has been made.

The Board notes that the Veteran has undergone two VA 
examinations (July 2005 and February 2007) that have 
addressed the medical matters presented by this appeal in 
accordance with 38 C.F.R. § 3.159(c)(4) and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  If development completed 
in connection with this remand so warrants, however, the AOJ 
should schedule the Veteran for additional VA examinations.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should attempt to obtain the 
Veteran's service medical records 
covering his first term of service (May 
1980 to May 1983) and associate them with 
the claims file.

2.  The AOJ should review all additional 
records received, and if they suggest 
further development (for example, a VA 
examination), arrange for such 
development.

3.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for low back disability.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





